DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussions with Wu, Shen Bin (Registration No. 77497) 7/15/2022.
Title of an invention has been changed to --Wiring Structure with Movement Mechanism--. 
Claim 1, line 11, “movable member” has been changed to - -movable member,--.

Allowable Subject Matter
Claims 1, 6, 9-13 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a wiring structure, comprising: a movable member which moves rectilinearly with respect to a fixed member; a wire material which connects the movable member and the fixed member; a movable guide over which the wire material is stretched and which is capable of moving rectilinearly with respect to the fixed member; and a movement mechanism which causes the movable guide to move, in conjunction with the rectilinear movement of the movable member, rectilinearly in a direction in which the loosening or tightening of the wire material caused by the rectilinear movement of the movable member is offset as required in combination with other limitations of this claim. 
Regarding claim 13, the prior art does not disclose or suggest a wiring structure, comprising: a fixed member holding one end of a wire material, and an immobility first non-movable portion; a movable unit which has a second belt being connected to the first non-movable portion, a movable member holding the other end of the wire material with being fixed to the second belt, and a second non-movable portion being connected to a first belt of fix unit; and a movable guide over which the wire material is stretched and which moves rectilinearly with respect to the fixed member by one half of the movement amount of the movable member to offset the loosening or tightening of the wire material caused by the rectilinear movement of the movable member as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JPH 0813948 discloses a features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831